                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: 1:20-cv-22987-BLOOM/Louis

 JUAN SARDIÑAS,                                     )
                                                    )
        Plaintiff/Counter-Defendant,                )
                                                    )
 v.                                                 )
                                                    )
 MIAMI VETERINARY SPECIALISTS, P.A.,                )
                                                    )
        Defendant/Counter-Plaintiff.                )

                                             ORDER

       THIS MATTER is before the Court on the Amended Notice of Telephonic Discovery

Hearing, (ECF No. 62) filed by Plaintiff/Counter-Defendant Dr. Juan Sardiñas. This matter was

referred to the undersigned United States Magistrate Judge by the Honorable Beth Bloom, United

States District Judge, for disposition of all discovery matters (ECF No. 12). A hearing was

conducted on the noticed disputes on June 29, 2021. This order memorializes but does not alter

the rulings made in open court.

       In this breach of contract action against Miami Veterinary Specialists, P.A. (“Defendant”),

Dr. Juan Sardiñas (“Plaintiff”) seeks compensatory damages, plus applicable interest, attorneys’

fees and costs from Defendant, or alternatively, a declaratory judgment conclusively establishing

the purchase price of Plaintiff’s stock in the Defendant company, as well as specific performance

of the agreement obligating Defendant to purchase Plaintiff’s stock.

       Plaintiff sent its First Request for Admission, First Request for Production, and its First Set

of Interrogatories on March 15, 2021. On June 22, 2021, Defendant filed its Amended

Interrogatories Response, Amended Answer to Plaintiff’s Requests for Admission, and its

Amended Response to Plaintiff’s First Request for Production. Plaintiff then filed its Amended

Notice of Hearing on June 24, 2021, challenging Defendant’s answers and objections to Plaintiff’s
Requests for Admission Nos. 44, 45; Interrogatories Nos. 3, 6, 8, 9; and Requests For Production

Nos. 1, 9, 10, 11, 13, 14, 15, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36,

37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52.

       I.      Requests for Admissions

       In its Answer to Plaintiff’s Requests for Admission, Defendant objected to Plaintiff’s

Request No. 44 requesting Defendant to admit the appraisal and redemption process of Plaintiff’s

stock has yet to be consummated, and request No. 45 requesting Defendant to admit that Defendant

has not yet purchased and paid for Plaintiff’s stock. Defendant claims those requests call for legal

conclusions. The Court found that Request No. 45 does not call for a legal conclusion, but rather

seeks an admission of fact regarding whether an event occurred. Thus, Defendant’s objection that

Request No. 45 calls for a legal conclusion is overruled.

       As for Request No. 44, Defendant argued that the question of whether the appraisal and

redemption process was “consummated” was ambiguous. In the context of this Complaint and

these requests, the Court agrees. The Complaint lays out a complex and multi-tiered appraisal and

redemption process, and thus the Court sustains Defendant’s objection on Request No. 44. As

noted at the hearing, this ruling is without prejudice to Plaintiff advancing additional requests

regarding more specific questions about various steps within the appraisal process and whether or

not they occurred.

       II.     Interrogatories

       Defendant objected to Interrogatory Nos. 3, 6, and 8 on the grounds that financial

information post October 2018 is not relevant. The Court found that no threshold showing of

relevance has been made, nor is such relevance apparent from the Complaint. Indeed, Plaintiff’s

claims seek final judgment in an amount based off on an October 31, 2018 appraisal. As such,

Defendant’s objections to Interrogatory Nos. 3, 6, and 8 are sustained. Notwithstanding, Plaintiff

                                                   2
was afforded leave to brief the issue of relevance on this dispute and may file a memorandum

within 14 days, no longer than 10 pages. If Plaintiff chooses to file such a memorandum, Defendant

shall have until July 23, 2021 to respond. If oral argument is sought on the memorandum, that

request must be included in the memorandum or response thereto.

       III.    Requests for Production

       Lastly, Plaintiff requests the Court compel amended answers to Requests for Production

Nos. 1, 9, 10, 11, 13, 14, 15, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36,

37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, and 52, arguing this should be so both

because they include formulaic objections followed by an answer and because the parties dispute

the discoverability of communications and documents post October 2018.

       The Court agrees that Defendant’s responses include formulaic objections. While the Court

does not find it necessary for Defendant to completely revise its responses, Defendant must amend

the responses to clearly identify what documents, if any, are being withheld the basis on

Defendant’s assertions of privilege. As to Defendant’s objections regarding post October 2018

documents, Defendant’s objections are again sustained, and will be reconsidered if Plaintiff

chooses to file a memorandum demonstrating the relevance of such documents.

       DONE AND ORDERED in Chambers, at Miami, Florida, this 29th day of June, 2021.



                                               _________________________________
                                               LAUREN FLEISCHER LOUIS
                                               UNITED STATES MAGISTRATE JUDGE




                                                  3
